This is an appeal from the district court of Custer county, wherein defendant, John Clifford Morrow, was convicted of the crime of larceny of domestic fowls, and his punishment fixed as above stated.
This cause has been pending on appeal in this court since the 15th day of September, 1917. No brief has been filed in behalf of plaintiff in error, nor did anyone appear to orally argue the cause at the time same was submitted. The appeal has apparently been abandoned.
Rule IX of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
An examination of the entire record, including the transcript of the evidence, convinces this court of the guilt of defendant and that no prejudicial error occurred during the progress of his trial sufficient to authorize a reversal of this judgment, and the same is affirmed. *Page 607